DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 11, 12, 14, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 5, 7, 11, 12, 14, 18, 19, and 21 recites the limitation "the clamp arm pad" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to “a clamp arm pad.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 7,780,659) in view of Wrublewski (US 6,174,309).
Regarding claim 1, Okada teaches an end-effector, comprising: a clamp arm (142); and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer (141 coupled to ultrasonic transducer as in col. 25, lines 31-50) and to electrically couple to a pole of an electrical generator (col. 25 line 64- col. 26 line 2), wherein the clamp arm comprises: a clamp jaw (analogous clamp arm 410 with jaw 410a with teeth 410b). Okada is silent regarding a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator, wherein the cantilever electrode is fixed to the clamp jaw at a proximal end and free to deflect at a distal end; and wherein the clamp arm comprises control features to adjust a tissue path relative to the clamp arm to create a predefined location of contact.
However, Wrublewski teaches a cantilevered electrode fixed to a jaw at a proximal end and deflect at a distal end (Fig. 2, 105a and 105 cantilevered to jaw 101a), the clamp arm comprises control features to adjust a tissue path relative to the clamp arm to create a predefined location of contact (105a allows for tissue to be continuously clamped and immobilize both free ends of tissue as in col. 4, lines 1-22).
It would have been obvious to one of ordinary skill in the art to modify one of ordinary skill in the art to modify Okada with the cantilevered electrode mechanism of Wrublewski. This would allow for continuous clamping of tissue.
Regarding claim 2, the combination is not explicit wherein the control features are configured to reduce charring and sticking of tissue to the clamp arm. "Configured to reduce charring and sticking" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the control feature of Wrublewski is capable of performing the functionality of acting as a spring and reducing pressure that may char or stick to tissue and, as such, this functional language does not structurally define the instant claim over the teaching in Wrublewski.
Regarding claim 3, Okada teaches wherein the clamp jaw comprises raised sidewalls (Fig. 82 with sidewalls 654), but not to surround the cantilever electrode to prevent exposure and prevent tissue from entering the area inside the raised sidewalls.
Wrublewski teaches the cantilever electrode as above, and sidewalls about 150 (at least Figs. 4a-c).
It would have been obvious to one of ordinary skill in the art that the sidewalls of Okada would prevent exposure to the electrode such that tissue would be prevented from entering the area inside the raised sidewalls.
Regarding claim 4, Okada wherein the raised sidewalls are extruded out and around the clamp arm pad (as in Fig. 82 with wall 641 extruded out and around 652).
Regarding claim 5, Okada teaches wherein the clamp arm pad comprises exposed teeth to prevent tissue from entering the area inside the exposed teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Regarding claim 6, Okada teaches wherein the clamp jaw comprises raised sidewalls and a raised lip to prevent tissue from accumulating inside the raised sidewalls and the raised lip (as in Fig. 82 with wall 651 and lip at distal end 652 extruded out and around a center).
Regarding claim 7, Okada teaches wherein the clamp arm pad comprises a plurality of teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Regarding claim 8, Okada teaches a clamp arm (142); and
 an ultrasonic blade configured to acoustically couple to an ultrasonic transducer (141 coupled to ultrasonic transducer as in col. 25, lines 31-50) and to electrically couple to a pole of an electrical generator (col. 25 line 64- col. 26 line 2), wherein the clamp arm comprises: a clamp jaw (analogous clamp arm 410 with jaw 410a with teeth 410b); but is silent regarding a cantilever electrode configured to electrically couple to an opposite pole of the electrical generator, wherein the cantilever electrode is fixed to the clamp jaw at a proximal end and free to deflect at a distal end; and wherein the clamp arm comprises control features to adjust a tissue path relative to the ultrasonic blade to create a predefined location of contact.
However, Wrublewski teaches a cantilevered electrode fixed to a jaw at a proximal end and deflect at a distal end (Fig. 2, 105a and 105 cantilevered to jaw 101a), the clamp arm comprises control features to adjust a tissue path relative to the clamp arm to create a predefined location of contact (105a allows for tissue to be continuously clamped and immobilize both free ends of tissue as in col. 4, lines 1-22).
It would have been obvious to one of ordinary skill in the art to modify one of ordinary skill in the art to modify Okada with the cantilevered electrode of Wrublewski. This would allow for continuous clamping of tissue.
Regarding claim 9, the combination is not explicit wherein the control features are configured to reduce charring and sticking of tissue to the ultrasonic blade. "Configured to reduce charring and sticking" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the control feature of Wrublewski is capable of performing the functionality of acting as a spring and reducing pressure that may char or stick to tissue and, as such, this functional language does not structurally define the instant claim over the teaching in Wrublewski.
Regarding claim 10, Okada teaches, wherein the clamp jaw comprises guards (Fig. 82 with sidewalls 654), but not to surround the cantilever electrode to prevent exposure and prevent tissue from entering the area inside the raised guards.
Wrublewski teaches the cantilever electrode as above, and guards about 150 (at least Figs. 4a-c).
It would have been obvious to one of ordinary skill in the art that the sidewalls of Okada would prevent exposure to the electrode such that tissue would be prevented from entering the area inside the raised guards.
Regarding claim 11, Okada teaches wherein the guards surrounding the jaw body are extruded out and around the clamp arm pad (as in Fig. 82 with wall 641 extruded out and around 652), but not the cantilever electrode.
Wrublewski teaches the cantilever electrode as in claim 8.
Regarding claim 12, Okada wherein the clamp arm pad comprises exposed teeth to prevent tissue from entering the area inside the exposed teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Regarding claim 13, Okada teaches wherein the clamp jaw comprises guards and a raised lip to prevent tissue from accumulating inside the guards and the raised lip (as in Fig. 82 with wall 651 and lip at distal end 652 extruded out and around a center).
Regarding claim 14, Okada teaches wherein the clamp arm pad comprises a plurality of teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Regarding claim 15, Okada teaches a surgical instrument, comprising: a housing (102); an ultrasonic transducer (141 coupled to ultrasonic transducer as in col. 25, lines 31-50); and an end-effector comprising: a clamp arm (142); and an ultrasonic blade configured to acoustically couple to an ultrasonic transducer (141 coupled to ultrasonic transducer as in col. 25, lines 31-50) and to electrically couple to a pole of an electrical generator (col. 25 line 64- col. 26 line 2): wherein the clamp arm comprises:
a clamp jaw (analogous clamp arm 410 with jaw 410a with teeth 410b).
However, Wrublewski teaches a cantilevered electrode fixed to a jaw at a proximal end and deflect at a distal end (Fig. 2, 105a and 105 cantilevered to jaw 101a), the clamp arm comprises control features to adjust a tissue path relative to the clamp arm to create a predefined location of contact (105a allows for tissue to be continuously clamped and immobilize both free ends of tissue as in col. 4, lines 1-22).
It would have been obvious to one of ordinary skill in the art to modify one of ordinary skill in the art to modify Okada with the cantilevered electrode mechanism of Wrublewski. This would allow for continuous clamping of tissue.
Regarding claim 16, the combination is not explicit wherein the control features are configured to reduce charring and sticking of tissue to the clamp arm or the ultrasonic blade.
"Configured to reduce charring and sticking" is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the control feature of Wrublewski is capable of performing the functionality of acting as a spring and reducing pressure that may char or stick to tissue and, as such, this functional language does not structurally define the instant claim over the teaching in Wrublewski.
Regarding claim 17, Okada teaches wherein the clamp jaw comprises raised sidewalls or guards ((Fig. 82 with sidewalls 654), but not to surround the cantilever electrode to prevent exposure and prevent tissue from entering the area inside the raised sidewalls or guards.
Wrublewski teaches the cantilever electrode as above, and sidewalls about 150 (at least Figs. 4a-c).
It would have been obvious to one of ordinary skill in the art that the sidewalls of Okada would prevent exposure to the electrode such that tissue would be prevented from entering the area inside the raised sidewalls.
Regarding claim 18, Okada teaches wherein the raised sidewalls or guards surrounding the jaw are extruded out and around the clamp arm pad (as in Fig. 82 with wall 641 extruded out and around 652), but not the cantilever electrode.
Wrublewski teaches the cantilever electrode as in claim 8.
Regarding claim 19, Okada teaches wherein the clamp arm pad comprises exposed teeth to prevent tissue from entering the area inside the exposed teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Regarding claim 20, Okada teaches wherein the clamp jaw comprises raised sidewalls or guards and a raised lip to prevent tissue from accumulating inside the raised sidewalls or guards and the raised lip (as in Fig. 82 with wall 651 and lip at distal end 652 extruded out and around a center).
Regarding claim 21, Okada teaches wherein the clamp arm pad comprises a plurality of teeth (as in Fig. 82 with tooth portions 654 extruded out and around 652).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2017/0348044) teaches cantilevered electrodes. Okada (US 6,887,252) teaches an ultrasonic forceps device with a flexing rubber segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794